Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20050259784 A1; November 24, 2005).
Regarding claim 1, Wu discloses a correction X-ray detector, comprising: 
a plurality of detector elements configured to detect an X-ray (Paragraph 1 and 6); and 
processing circuitry configured to (Paragraph 1 and 6): 
acquire a plurality of output values respectively corresponding to the plurality of detector elements (Paragraph 6); and 
determine detector elements to be used in generating correction data based on the plurality of output values (Paragraph 6).
Regarding claim 2, Wu discloses the correction X-ray detector according to claim 1.  Wu further discloses wherein the processing circuitry is further configured to generate the correction data based on the determined detector elements (Paragraph 6).
Regarding claim 9, Wu discloses the correction X-ray detector according to claim 1.  Wu further discloses wherein the plurality of detector elements are manufactured to be used in an X-ray detector for imaging (Paragraph 26).
Regarding claim 10, Wu discloses an X-ray computed tomography (CT) apparatus comprising (Paragraph 1 and 6): 
a correction X-ray detector including a plurality of detector elements configured to detect X-rays (Paragraph 1 and 6); and 
processing circuitry configured to: acquire a plurality of output values respectively corresponding to the plurality of detector elements (Paragraph 1 and 6); and 
determine detector elements to be used in generating correction data based on the plurality of output values (Paragraph 1 and 6).
Regarding claim 11, Wu discloses a detector element determining method, comprising: 
detecting a detector element array including a plurality of detector elements including a defective detector element, from a plurality of detector element arrays manufactured to be used in an X-ray detector for imaging (Paragraph 1 and 6); 
implementing the detected detector element array as a detector element array of a correction X-ray detector (Paragraph 1 and 6); and 
determining detector elements to be used in generating correction data, from the plurality of detector elements included in the implemented detector element array (Paragraph 1 and 6).
Regarding claim 12, Wu discloses the detector element determining method according to claim 11.  Wu further discloses acquiring a plurality of output values respectively corresponding to the plurality of detector elements, wherein the determining includes determining the detector elements to be used in generating the correction data based on the plurality of output values (Paragraph 1 and 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20050259784 A1; November 24, 2005) in view of Spahn (US 20170020475 A1; January 26, 2017).
Regarding claim 3,  Wu discloses the correction X-ray detector according to claim 2.  Wu does not disclose wherein the processing circuitry is further configured to generate the correction data using a sum, an average, or a maximum value of output values of the determined detector elements.  
Spahn discloses wherein the processing circuitry is further configured to generate the correction data using a sum, an average, or a maximum value of output values of the determined detector elements.  (Paragraph 29 – threshold) 
Therefore, from the teaching of Spahn, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Wu in order to set clear markers for correction data determination. 
Regarding claim 4, Wu discloses the correction X-ray detector according to claim 1.  Wu does not disclose wherein the processing circuitry is further configured to: perform thresholding to the plurality of output values; and determine the detector elements to be used in generating the correction data based on a result of the thresholding. 
Spahn discloses wherein the processing circuitry is further configured to: perform thresholding to the plurality of output values; and determine the detector elements to be used in generating the correction data based on a result of the thresholding. (Paragraph 29 - threshold)
Therefore, from the teaching of Spahn, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Wu since it is a known method of to determine correction data that ensures the detectors are sound enough for detection correction.   
Regarding claim 13, Wu discloses the detector element determining method according to claim 12.  Wu does not                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 disclose wherein the determining includes: performing thresholding to the plurality of output values; and determining the detector elements to be used in generating the correction data based on a result of the thresholding.
Spahn discloses wherein the determining includes: performing thresholding to the plurality of output values; and determining the detector elements to be used in generating the correction data based on a result of the thresholding. (Paragraph 29 - threshold)
Therefore, from the teaching of Spahn, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Wu since it is a known method of to determine correction data that ensures the detectors are sound enough for detection correction.   

Claims 5-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20050259784 A1; November 24, 2005) in view of Ikhlef (US 20120177174 A1). 
Regarding claim 5, Wu discloses the correction X-ray detector according to claim 1. Wu does not disclose wherein a channel is assigned to at least one part of the plurality of detector elements, and the processing circuitry is further configured to determine the detector elements to be used in generating the correction data, from the at least one part of the plurality of detector elements to which the channel is assigned.
Ikhlef discloses wherein a channel is assigned to at least one part of the plurality of detector elements, and the processing circuitry is further configured to determine the detector elements to be used in generating the correction data, from the at least one part of the plurality of detector elements to which the channel is assigned. (Claim 13)
Therefore, from the teaching of Ikhlef, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Wu in order to allow for increased control of selection of the desired correction detectors. 
Regarding claim 6, Wu discloses the correction X-ray detector according to claim 1, but fails to disclose wherein the plurality of detector elements are divided into a plurality of groups, and a plurality of channels are assigned to the plurality of groups, respectively, and the processing circuitry is further configured to determine, for each of the plurality of channels, the detector elements to be used in generating the correction data, from detector elements included in the respective group.
Ikhlef discloses wherein the plurality of detector elements are divided into a plurality of groups, and a plurality of channels are assigned to the plurality of groups, respectively, and the processing circuitry is further configured to determine, for each of the plurality of channels, the detector elements to be used in generating the correction data, from detector elements included in the respective group. (Claim 13)
Therefore, from the teaching of Ikhlef, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Wu in order to allow for increased control of selection of the desired correction detectors. 
Regarding claim 7, Wu in view of Ikhlef discloses the correction X-ray detector according to claim 6.  Wu further discloses comprising a grid-shaped collimator disposed on an X- ray incident side of the plurality of detector elements, and divided into a plurality of sections by X-ray shields that absorb X-rays (Paragraph 26- Collimator).
Regarding claim 14, Wu discloses the detector element determining method according to claim 11.  Wu does not disclose assigning a channel to at least one part of the plurality of detector elements, wherein the determining includes determining the detector elements to be used in generating the correction data, from the at least one part of the plurality of detector elements to which the channel is assigned.
Ikhlef discloses assigning a channel to at least one part of the plurality of detector elements, wherein the determining includes determining the detector elements to be used in generating the correction data, from the at least one part of the plurality of detector elements to which the channel is assigned. (Claim 13)
Therefore, from the teaching of Ikhlef, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Wu in order to allow for increased control of selection of the desired correction detectors. 
Regarding claim 15, Wu discloses the detector element determining method according to claim 11.  Wu does not disclose dividing the detector elements into a plurality of groups, and assigning a plurality of channels to the plurality of groups, respectively, wherein the determining includes determining, for each of the plurality of channels, the detector elements to be used in generating the correction data, from detector elements included in the respective group.
Ikhlef discloses dividing the detector elements into a plurality of groups, and assigning a plurality of channels to the plurality of groups, respectively, wherein the determining includes determining, for each of the plurality of channels, the detector elements to be used in generating the correction data, from detector elements included in the respective group. (Claim 13)
Therefore, from the teaching of Ikhlef, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention as disclosed by Wu in order to allow for increased control of selection of the desired correction detectors. 
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, none of the prior art of record specifies or makes obvious the correction X-ray detector according to claim 1, namely with wherein the processing circuitry is further configured to: change a position of a focal point of an X-ray tube to a plurality of different positions; acquire, for each of the plurality of different positions, the plurality of output values respectively corresponding to the plurality of detector elements; and determine, for each of the plurality of different positions, the detector elements to be used in generating the correction data.
Regarding claim 16, none of the prior art of record specifies or makes obvious the detector element determining method according to claim 12, namely with wherein the acquiring includes changing a position of a focal point of an X-ray tube to a plurality of different positions, and acquiring, for each of the plurality of different positions, the plurality of output values respectively corresponding to the plurality of detector elements, and the determining includes determining, for each of the plurality of different positions, the detector elements to be used in generating the correction data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884